Citation Nr: 0204292	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  95-42 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury, other than as a manifestation of Reiter's 
syndrome.

2.  Entitlement to a rating in excess of 40 percent, prior to 
March 5, 1998, for Reiter's syndrome with genitourinary 
infections, bilateral iritis, aggravation of bilateral pes 
planus, and arthritis of the left hip, left knee, and 
bilateral ankles.

3.  Entitlement to a rating in excess of 60 percent, from 
March 5, 1998, for Reiter's syndrome with genitourinary 
infections, bilateral iritis, aggravation of bilateral pes 
planus, and arthritis of the left hip, left knee, and 
bilateral ankles.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
December 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  During the pendency of the claim, the RO increased 
the evaluation for Reiter's syndrome to 60 percent, effective 
March 5, 1998.

The Board remanded this claim to the RO in August 1997, April 
1999, and April 2001 for additional development.  That has 
been accomplished and the case is ready for appellate review.


FINDINGS OF FACT

1.  The veteran's current left knee symptoms, other than 
those of the service-connected Reiter's syndrome, were not 
incurred in service, nor are they related to disease or 
injury in service.

2.  For the periods prior to and from March 5, 1998, the 
veteran's genitourinary infections have been manifested by 
some hesitancy, frequency of urination, a stinging sensation, 
and urinary tract infections which occur seasonally and for 
which the veteran takes antibiotics; there has been no 
history of gallbladder or kidney stones, discharge, 
malignancies, catheterizations, long-term drug therapy, or 
hospitalizations or surgeries for urinary tract infections. 

3.  For the periods prior to and from March 5, 1998, the 
veteran's bilateral iritis has been manifested by corrected 
vision which has routinely been measured at 20/30 or better 
in at least one eye, with no reported episodic incapacity or 
rest requirements, but with active pathology.

4.  For the periods prior to and from March 5, 1998, the 
veteran's aggravation of bilateral pes planus due to Reiter's 
syndrome has been manifested by tenderness over the great 
toes and the plantar aspect of the feet, and a case of flat 
feet routinely described by VA examiners as "severe"; the 
veteran has not required the use of arch supports or other 
orthopedic devices and the aggravation does not include 
marked inward displacement or severe spasm of the tendo 
achillis.  

5.  For the periods prior to and from March 5, 1998, the 
veteran's left hip has displayed flexion to no less than 60 
degrees and abduction to no less than 30 degrees, with 
subjective reports of pain and tenderness.

6.  For the period prior to March 5, 1998, the veteran's left 
knee displayed essentially normal range of motion, with no 
reported swelling, deformity, subluxation, lateral 
instability, or loose motion; for the period from March 5, 
1998, the veteran's left knee displayed flexion to at least 
80 degrees and extension to 0 degrees, with no instability or 
subluxation objectively shown on examination.

7.  For the period prior to March 5, 1998, the veteran's 
right ankle appeared nearly fused (but not actually 
ankylosed) and the left ankle was essentially asymptomatic; 
for the period from March 5, 1998, the right ankle was 
ankylosed in dorsiflexion at five degrees, and the left ankle 
displayed approximately five degrees of dorsiflexion and 
plantar flexion.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for residuals of a 
left knee disability other than those associated with 
service-connected Reiter's syndrome.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001).

2.  Prior to and since March 5, 1998, the veteran's 
genitourinary manifestations of Reiter's syndrome infections 
have met the criteria for no more than a noncompensable 
evaluation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.115a (2001).  

3.  Prior to and since March 5, 1998, the veteran's bilateral 
iritis manifestation of Reiter's syndrome has met the 
criteria for no more than a 10 percent evaluation.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6003, 6078, 6079 (2001).

4.  Prior to and since March 5, 1998, the veteran's bilateral 
pes planus aggravated by Reiter's syndrome has met the 
criteria for no more than a 30 percent evaluation.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2001).

5.  Prior to and since March 5, 1998, the veteran's left hip 
manifestations of Reiter's syndrome have met the criteria for 
no more than a 10 percent evaluation.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2001).

6.  Prior to March 5, 1998, the veteran's left knee 
manifestations of Reiter's syndrome met the criteria for no 
more than a noncompensable evaluation.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5260, 5261, 5257 (2001).

7.  From March 5, 1998, the veteran's left knee 
manifestations of Reiter's syndrome have met the criteria for 
no more than a 10 percent evaluation.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5260, 5261, 5257 (2001).

8.  Prior to March 5, 1998, the veteran's right ankle 
manifestations of Reiter's syndrome met the criteria for no 
more than a 20 percent evaluation.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4,71a, Diagnostic Codes 5270, 
5271 (2001).

9.  From March 5, 1998, the veteran's right ankle 
manifestations of Reiter's syndrome met the criteria for no 
more than a 30 percent evaluation.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4,71a, Diagnostic Codes 5270, 
5271 (2001).

10.  Prior to March 5, 1998, the veteran's left ankle 
manifestations of Reiter's syndrome met the criteria for no 
more than a noncompensable evaluation.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4,71a, Diagnostic Codes 
5270, 5271 (2001).

11.  From March 5, 1998, the veteran's left ankle 
manifestations of Reiter's syndrome met the criteria for no 
more than a 20 percent evaluation.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4,71a, Diagnostic Codes 5270, 
5271 (2001).

12.  Prior to and from March 5, 1998, the veteran's Reiter's 
syndrome is manifested by compensable disability involving 
paired lower extremities, and the bilateral factor is for 
application to the rating achieved by combining the ratings 
of the separate compensable manifestations of Reiter's 
syndrome.  38 U.S.C.A. § 1155 (West 1991);38 C.F.R. §§ 4.25, 
4.26 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Pertinent service medical records reflect that in conjunction 
with a September 1971 entrance examination, the veteran 
denied any history of "trick" or locked knee.   Upon 
examination, his lower extremities were normal except for 
first degree pes planus.  In November 1971, the veteran 
sought outpatient treatment for leg pain.  He reported that 
he first experienced pain in his anterior tibial area while 
doing push-ups.  Examination revealed pain on plantar flexion 
of the foot and there was no other pathology.  The impression 
was shin splints.  

In April 1977, the veteran went to sick call reporting that 
he had injured his left knee.  He stating that in November 
1976, he hyperextended his knee, causing a sprain.  An old x-
ray report was not currently in the chart, although the 
veteran had apparently been told that the x-ray was within 
normal limits.  After one and a half months of recovery, he 
was fine until the day prior to this visit.  He said he was 
walking when he pivoted on his left foot and felt pain, 
followed by his knee "giving way" on him.  It had swelled 
some but much less than following the 1976 incident.  
However, the pain had persisted and was aggravated by motion.  
He was unable to completely extend his knee.  Examination 
revealed mild swelling and effusion.  There was some 
tenderness and laxness.  Valgus strain was painful, while 
varus was not.  Flexion was to 100 degrees with pain.  The 
veteran was unable to extend.  There was no tenderness above 
or below the joint line.  The impression was possible 
internal derangement of the left knee and he was referred for 
an orthopedic consultation.

At the orthopedic clinic, fluid was tapped from the veteran's 
knee and a cast was applied.  Tenderness was noted at the 
medial joint line.  X-rays were "ok."  The veteran was 
found to have torn cartilage of the left knee, and he was 
given a physical profile of no prolonged standing, walking, 
or running.  The veteran continued to seek treatment in May 
and June of 1977, during which time the impression was a 
meniscal tear.  The veteran again sought treatment at the 
orthopedic clinic in July 1977, reporting that he had twisted 
his left knee one and a half weeks before.  It was presently 
swollen with +2 effusion.  There was tenderness of the medial 
joint line noted.  More fluid was aspirated from the knee, 
and he was noted to probably have a torn cartilage.  

In January 1979, the veteran complained of torn cartilage of 
the left knee.  Examination revealed mild edema of the left 
knee and he was assessed as having knee strain.  During 
periodic examinations in November 1981 and February 1982, the 
veteran's lower extremities were normal.  

The service medical records also reflect treatment for 
Reiter's syndrome.  

The veteran underwent a VA examination in February 1983.  He 
complained of, in pertinent part, bilateral knee pain.  
Examination revealed mild crepitation of both knee joints.  
An x-ray of both knees was normal.  An x-ray of the feet 
revealed arthritic changes of the calcaneocuboid joint and 
the right talonavicular joint.  X-rays also revealed mild 
arthritic changes and swelling around the right ankle joint.  
The calcaneus showed no evidence of exostosis or periosteal 
reaction over the plantar aspect (which, the radiologist 
noted, was sometimes associated with Reiter's syndrome).  He 
was diagnosed as having arthralgia of the knees.   

By a June 1983 rating decision, the RO granted service 
connection for Reiter's syndrome with chronic genitourinary 
infection, recurrent iritis of the right eye, and 
osteoarthritis of multiple joints.  A 40 percent rating was 
assigned for this disability, effective from December 15, 
1982.

In April 1994, the veteran filed a written statement in which 
he sought an increased rating for his service-connected 
Reiter's syndrome, indicating that his symptoms had worsened.  
He also sought direct service connection for, in pertinent 
part, a left knee condition.  

The veteran underwent a VA visual examination in July 1994.  
He reported increased symptoms at present, including light 
sensitivity and pain in and around both eyes (greater in the 
left).  He had taken medication in April 1994, but this had 
been tapered off and was discontinued by May 1994.  The 
veteran had corrected 20/20 vision in both eyes.  There was 
no diplopia and no visual field deficit, full to 
confrontation.  The veteran was diagnosed as having iritis of 
both eyes. 

He underwent a VA joint examination in August 1994.  He 
reported that he was first diagnosed as having Reiter's 
syndrome in 1981, during an evaluation of left shoulder and 
ankle pain.  Since 1981, the joint pain had spread to other 
joints.  He now complained of pain of the right ankle and 
toes.  He had a bony protrusion on the side of his feet 
bilaterally.  He also complained of pain in the left knee, 
left hip, left shoulder and left shoulder.  He stated that 
the pain was constant and aching.  He also reported a sharp, 
aching pain that ran through the right heel.  His symptoms 
were worse when he was exposed to cold weather and were 
better when local heat was applied.  He was also taking 
several medications.

Upon examination, he appeared well nourished.  The left hip 
appeared normal, and there was no deformity, loose motion, or 
instability.  Forward flexion was 0 to 60 degrees, extension 
backward was 0 to 20 degrees, and abduction was 0 to 45 
degrees.  An x-ray of the left hip revealed moderate 
degenerative arthritic changes.  

The left knee appeared normal without swelling or deformity.  
There was no knee impairment such as subluxation or lateral 
instability.  There was no loose motion.  Range of motion was 
0 to 90 degrees.  An x-ray of the left knee was normal.

There was moderate bony enlargement of the right ankle 
compared with the left.  There was diffuse tenderness with 
palpation over the joint.  Drawer sign was negative and the 
ankle was stable.  There was no loose motion.  Plantar 
flexion was to 0 degrees and dorsiflexion was to 5 degrees.  
An x-ray of the right ankle revealed findings consistent with 
Reiter's syndrome.  

The right foot exhibited severe pes planus.  There was 
decreased sensation to pinprick and light touch over the 
first four digits of the right foot.  Dorsalis pedis pulses 
were good at 4+/4+.  There was normal range of motion of the 
toes.  An x-ray of the right toes revealed osteoporosis with 
no other significant changes.  The left foot also exhibited 
severe pes planus.  Dorsalis pedis pulses were normal.  This 
was measured at 4+/4+.  Range of motion of the toes was 
normal.  Sensation was intact over the left foot.  The 
veteran was diagnosed as having Reiter's syndrome with 
multiple joint involvement, and pes planus.

By an October 1994 rating decision, the RO denied an 
increased rating for Reiter's syndrome with chronic 
genitourinary infections and recurrent iritis, right eye, and 
arthritis of multiple joints.  By the same rating decision, 
the RO also denied service connection for a left knee 
condition.  

Pertinent VA records reflect that in April 1995, the veteran 
sought VA outpatient treatment complaining of pain in his 
left shoulder, left knee, left hip, and both ankles.  He 
reported that he was using medication with moderate relief.  
Examination of the left knee revealed crepitus and tenderness 
but no effusion.  Examination of the left hip revealed 
decreased internal and external rotation at 90 degrees of 
flexion.  There was tenderness at the extreme ranges of 
motion.  

A statement of the case, discussing the pertinent regulations 
and rating criteria, was issued in September 1995.

In a November 1995 substantive appeal, the veteran asserted 
that his local VA rheumatology clinic had recently run 
numerous tests and changed his medications.  

In November 1995, the veteran sought additional VA outpatient 
treatment for bilateral iritis and Reiter's syndrome.  During 
one visit, strength in the lower extremities was diffusely 
4+/5 and the veteran was wearing a left knee brace.  During a 
subsequent visit, he complained of constant joint pain and 
reported having 30 to 40 minutes of stiffness every morning.  
He also reported having constant eye irritation.  A November 
1995 x-ray of the pelvis revealed severe degenerative joint 
disease of the left hip joint with narrowing of joint space 
and osteophyte formation.     

Pertinent VA medical records reflect that in January 1996, 
the veteran reported having synovitis of the right ankle and 
minimal swelling of the second metatarsophalangeal joint.  

By a January 1996 rating decision, the RO continued to deny 
an increased rating for Reiter's syndrome with chronic 
genitourinary infections, recurrent iritis of the right eye, 
and arthritis of multiple joints.  By this rating decision, 
the RO also continued to deny service connection for a left 
knee condition.  

A supplemental statement of the case was issued in February 
1996.

Pertinent VA records reflect that in March 1996, he sought 
treatment for right ankle pain on movement.  The right ankle 
was noted to be nearly fused, and there was mild tenderness 
on squeezing.  In May 1996, his symptoms of Reiter's syndrome 
were noted to be quiescent.  Specifically, the swelling of 
his right ankle was markedly decreased, although he was noted 
to have chronic foot deformities.  He still had severe pain 
on walking.  In July 1996, the veteran complained of 
tenderness in the right mid foot and lateral plantar 
fasciitis.  An x-ray of the foot revealed osteopenia with 
fusion of talus and calcaneus, fusion of the calcis and 
navicular, and degenerative joint disease.  In November 1996, 
the veteran complained of bilateral ankle pain, left knee 
pain, and bilateral hip pain.  He had difficulty walking.  
The right ankle was almost fixed.  He was wearing braces on 
his lower extremities and a left knee brace.  Examination 
revealed decreased range of motion of the left knee and 
ankle, which itself was extremely tender.  The right ankle 
displayed extremely decreased range of motion.  Despite his 
symptoms, the veteran was not considered to have active 
inflammatory synovitis.  In January 1997, the veteran 
reported that his leg braces were popping out, and said that 
his left knee support needed replacing.  He had been wearing 
the knee support since a hyperextension injury in the 1970s.  
In February 1997, he reported having pain in his hips and 
ankles, and swelling of his left knee.  He also reported a 
flare-up of eye pain that had responded to medicated eye 
drops, and said that he had a "fog" in his left eye.  
Examination revealed pain in the left hip.  The knees had no 
increased warmth or effusion.  The right ankle displayed 1+ 
swelling, increased warmth, and eversion.  In May 1997, he 
complained of right plantar fasciitis and multiple aches and 
pains.  Examination actually reflected plantar tenderness on 
the left.  It was noted that the veteran's symptoms of 
Reiter's syndrome were better with steroids.  

In August 1997, the Board remanded the veteran's claim so 
that additional records could be obtained and a new VA 
rheumatology examination could be scheduled.

Pertinent VA records reflect that in August 1997, the veteran 
complained of bilateral ankle pain during an outpatient 
visit.  He also reported having a new flare-up of iritis of 
the right eye.  Examination revealed 20/25 corrected vision 
in the right eye and 20/20 uncorrected vision in the left 
eye.  The veteran was assessed as having iris bombé secondary 
to Reiter's syndrome.  Subsequently that month, he 
successfully underwent a laser peripheral iridotomy of the 
superior temporal quadrant of the right eye due to iris 
bombé.  Additionally in August 1997, the veteran successfully 
underwent a laser peripheral iridotomy of the left eye due to 
neovascularization of the left iris.  The post-operative 
diagnoses were glaucoma and Reiter's syndrome with pupillary 
block, left eye.

In an October 1997 letter, the RO asked the veteran for his 
assistance in obtaining updated medical records reflecting 
recent treatment for Reiter's syndrome and/or residuals of a 
left knee injury.  

Pertinent VA records reflect that the veteran sought 
outpatient treatment in October 1997, complaining of pain in 
his bilateral ankles, with some improvement with increased 
medication.  Examination of the knees revealed no swelling or 
increased warmth.  The ankles were tender, though there was 
no swelling.  The veteran also sought treatment for eye 
symptoms in October 1997.  In February 1998, he complained of 
collapsed feet arches during an outpatient visit.  Upon 
examination, his ankles were cool and there was no effusion.  

The veteran underwent a VA genitourinary examination in 
February 1998.  Prior to the examination, the examiner 
reviewed the claims folder.  The veteran said that his eye 
problems and his urinary tract infections usually went 
together, or one would usually precede the other.  This was 
usually noted when the seasons changed; at other times, they 
would stay quiescent.  The veteran reported that he had been 
treated with antibiotics many times.  He gave a history of 
burning sensation with micturition, urethritis, and urinary 
tract infection.  He gave a history of some weakness, 
dizziness, and sometimes shortness of breath. 

There was no history of real incontinence but he reported 
that sometimes he had messed up the floor on the way to the 
bathroom.  The veteran gave a history of periodic urinary 
tract infections and urethritis and he reported treatment 
with antibiotics for this.  There was no history of any 
gallbladder or kidney stones, malignancies, catheterizations, 
or hospitalizations for urinary tract infections. 

Upon examination, he appeared well built and well nourished, 
and did not appear to be in distress.  He used a cane to 
ambulate, as well as bilateral ankle braces.  There was no 
peripheral edema of the extremities.  The veteran was 
diagnosed as having, in pertinent part, iritis and Reiter's 
syndrome with arthritis of multiple joints.  

The veteran also underwent a VA eye examination in February 
1998.  He reported having a foreign body sensation and 
burning in the left eye with slight elevation in the 
intraocular pressure at the last evaluation in January 1998.  
Medication to lower the intraocular pressure had been 
prescribed.  The veteran reported chronic inflammation with 
exacerbations four to five times per year.  He reported that 
his vision had improved in the right eye and decreased in the 
left eye, with significant decrease in night vision in both 
eyes.  Visual acuity of the right eye, corrected, was 20/20 
near and 20/20 far.  Visual acuity of the left eye, 
corrected, was 20/40 near and 20/40 far.  Diplopia was 
negative and visual fields were full to confrontation.  
Intraocular pressure was 13 on the right and 11 on the left.

The veteran underwent a VA joints examination on March 5, 
1998.  He gave a history of having started with joint 
problems in his right foot and right ankle.  Now, the right 
ankle was completely fused itself with no movement.  He 
stated that the left ankle was almost fused but he had some 
range of motion.  In addition, he gave a history of several 
other joint problems including both knee joints, with the 
left knee reportedly worse than the right.  He also had a 
left hip problem.  He reported that he had injured his left 
knee in a football game in 1972, and reportedly reinjured the 
left knee in 1977.  He had been wearing bilateral ankle 
braces for over two years.  The veteran was unemployed.  He 
said he pushed himself to work but he could not. 

He gave a history of pain in most of the joints described, 
and also complained of stiffness, swelling and instability.  
Sometimes these joints were tender to touch and warm.  Hot 
showers, staying off the joints, and the use of Prednisone 
reportedly gave him some relief.  He had been currently using 
a cane and bilateral ankle braces.  He had not undergone 
surgery on any of these joints.  There was no history of any 
dislocations of the joints.  The veteran reported that his 
joints were severely affecting his daily activities. 

The veteran ambulated with a significant limp.  Flexion of 
the left hip beyond 110 degrees was very painful, as was 
abduction beyond 30 degrees.  Examination of the right hip 
was unremarkable with full range of motion and no pain.  An 
x-ray revealed severe orthopedic changes of the left hip.

There was slight tenderness noted over the medial joint line 
in both the knee joints, left more than the right.  Flexion 
of the left knee was to 80 degrees and it extended completely 
to 0 degrees.  Left knee movement was very painful.  The 
flexion beyond 80 degrees was limited and painful.  Crepitus 
was associated with knee joint movement, although no 
instability was appreciated.  X-rays of the knee joints were 
unremarkable, with no bone or joint abnormalities.

The right ankle joint was fused, without any movement.  The 
veteran had probably five degrees of dorsiflexion and plantar 
flexion of the left ankle.  X-rays revealed orthopedic 
changes of the right ankle with bilateral calcaneal spurs.  

The veteran was diagnosed as having Reiter's syndrome, 
affecting multiple joints.  The examiner also cited a text 
book of radiology for bone disease, authored by Dr. George 
Greenfield.  The examiner noted that Reiter's syndrome is a 
spondyloarthropathy linked to HLB-27.  It is characterized by 
urethritis, arthritis, and conjunctivitis.  As noted in the 
book, radiologically the sacroiliac joints, heels, and toes 
are affected most frequently in Reiter's syndrome.  The 
disease characteristically shows arthritis of the lower 
extremities including the knees, ankles, metatarsal 
phalangeal joints, proximal interphalangeal joints of the 
toes, and interphalangeal joints of the great toe.  This is 
infrequently found in the spine.  In the upper extremities, 
the proximal interphalangeal joints are affected most 
commonly followed by the distal interphalangeal joints which 
are uncommonly involved.  Metacarpophalangeal joint 
involvement is rare.  The wrists and elbow are less 
frequently involved.  Shoulder involvement is rare.  There is 
some variation of the reported involved sites in different 
studies, possibly due to different stages of the disease.  
The typical distribution pattern is asymmetrical. 

In this case, the examiner noted, the veteran's bilateral 
feet and ankle x-rays showed features typical of Reiter's 
syndrome.  In addition, he was noted to have severe arthritis 
of the left hip, although it was said that the hip was only 
infrequently involved in Reiter's syndrome.  X-rays of the 
knees were normal.  

Finally, the examiner noted that the veteran gave a history 
of having had an injury to both knee joints while in the 
military.  He concluded that the veteran could have had 
residuals in the knee joints from those previous injuries or 
that Reiter's syndrome could be affecting the knee joints and 
the upper extremity joints.  

Pertinent VA records reflect that in April 1998, the veteran 
reported having pain in the left hip and knee.  He also 
reported that his right toes were curling under, and he had 
to manually straighten them.  He also reported that for the 
prior two to three weeks, his vision had been poor; he could 
not see anything at night.  

A supplemental statement of the case was issued in July 1998.

In April 1999, the Board again remanded the veteran's claims 
so that additional records could be obtained and a new 
examination could be scheduled. 

Pertinent VA records reflect that in February 2000, the 
veteran reported having pain and swelling in his right great 
toe, pain in the posterior aspect of his left hip, "hot" 
urine (with no discharge), and stinging eyes.  Examination of 
the knees was normal.  1+ swelling and increased warmth in 
the right great toe was noted.  The veteran was assessed as 
having tenosynovitis/enthesopathy in the toe, with possible 
eye involvement.  

The veteran also underwent a VA joints examination in 
February 2000.  The examiner reviewed the claims file prior 
to the examination.  The veteran complained of stiffness, 
pain, and occasional swelling of the knees, and said that he 
used a knee support every day.  He felt that his joints were 
warm and unstable.  He was being followed by a VA 
rheumatology clinic and was taking medications for Reiter's 
syndrome daily.  His toes (especially the big toe) and his 
ankles also bothered him.  He also reported on and off pain 
of the hips.  The pain in the left knee, ankles, and toes was 
constant.  The arthritic pain would sometimes wake him up in 
the night.  Alleviating factors were hot showers, elevation, 
medication, and cream.  He used two short leg braces 
bilaterally, a cane, and a left knee brace.  He had not had 
any surgery on the joints.  

The veteran was currently unemployed.  He said his arthritic 
condition had been significantly affecting his daily 
activities.  He said that most of the time he was inactive 
and that he had to force himself to get out and do things.  
He did not drive and was reportedly brought to the 
examination by a friend.  

Upon examination, he was in no acute distress.  Flexion of 
the left hip was to 110 degrees, while abduction beyond 35 
degrees was limited and painful.  Functional loss due to left 
hip pain was moderate.  While he apparently had occasional 
right hip pain, at the time of the examination, there was no 
pain or limited range of motion in that joint.  

A left knee brace was removed for the examination.  There was 
no swelling or effusion of the left knee, but there was mild 
tenderness over the medial joint line.  The left knee flexed 
to 120 degrees and extended completely to 0 degrees.  
Instability was described, but there was no crepitus noted.  
Functional loss due to left knee pain was deemed to be mild 
to moderate in severity.  An x-ray of the left knee revealed 
arthritic changes with narrow joint space.

The right ankle was fused, and no dorsiflexion, plantar 
flexion, inversion, or eversion was possible.  There was 
probably 5 degrees of dorsiflexion and plantar flexion of the 
left ankle.  Examination of the feet revealed a severe pes 
planus deformity bilaterally.  A hallux vagus deformity of 
the great toes was noted, as was tenderness over the great 
toes and severe tenderness of the plantar aspect of the feet.  
Ambulation was extremely difficult because of the veteran's 
feet problems and ankle fusion.  He was diagnosed as having 
Reiter's syndrome with characteristic arthritis of the lower 
extremities, recurrent iritis and chronic genitourinary 
infections (urethritis).

This time the examiner included copies of the medical 
textbooks he had previously referenced.  In the examiner's 
opinion, the veteran's left knee problem was secondary to his 
Reiter's syndrome, although it started off as an injury.  
Concerning whether the Reiter's syndrome was an active 
process, the examiner noted that the arthropathy of Reiter's 
syndrome is typically an acute asymmetric additive and 
ascending inflammatory arthritis.  At the onset, the 
involvement of the joints of the lower extremity is most 
common.  Arthritis may progress in a fashion to involve the 
joints of the upper extremities and the spine.  Currently, 
most of the veteran's lower extremity joints were affected 
and those involved were secondary to Reiter's syndrome, 
according to the examiner.  At present, it was also showing 
in his hands clinically, although x-rays of the right had had 
been normal.  

The examiner further noted that the clinical course and 
prognosis of patients with Reiter's syndrome are varied and 
unpredictable, regardless of whether they present with the 
classic triad or with the incomplete syndrome.  As noted in 
an excerpt from the "Textbook of Rheumatology, Arthritis and 
Allied Conditions," 12th edition, many patients experience 
recurrent attacks, often after prolonged disease intervals.  
Approximately 20 to 50 percent of patients demonstrate a 
chronic course of peripheral arthritis with the potential for 
spondylitis.   

The veteran also underwent a VA genitourinary examination in 
February 2000.  The claims folder was reviewed by the 
examiner.  The veteran reported that because he used 
antibiotics off and on for one reason or another, he could 
not say if he had any urethritis at present.  However, he did 
deny having any discharge from the penis.  There had been no 
recent episodes of urinary infections.  He denied any 
weakness, although he gave a history of some lethargy and 
inactivity, and reported that he had to force himself to get 
out and do something.  He described having loss of appetite 
at times, but sometimes he did not feel like getting up and 
fixing something.  There was no history of weight loss, and 
apparently he had gained weight due to steroids.  He 
described some hesitancy of urination at times, a stinging 
sensation with urination, and occasional frequency of 
urination (every thirty to forty minutes).  Urinary stream 
was reportedly good.  Although he denied any history of 
significant incontinence, on occasions he had not been able 
to make it to the bathroom.  He had not undergone any surgery 
on the urinary tract.  There was no history of any recurrent 
urinary tract infections or history of renal colic or bladder 
stones.  There was no history of any hospitalization for 
urinary tract disease, treatment for malignancy of the 
urinary tract, catheterizations, dilatations, or drainage 
procedures.  Currently, the veteran was on a low-fat, low 
sodium diet.  He was not taking any antibiotics.

Upon examination, the veteran was noted to have severe 
difficulties with ambulation because of his feet and ankle 
problems.  Otherwise, he appeared in no distress.  The 
abdomen was soft and nontender, and there was no organomegaly 
noted.  Bowel sounds were normal.  Examination of the 
genitalia revealed normal examination of the penis, 
testicles, and epididymis.  No redness, uretheral discharge, 
or fistulas were noted, and sensation, reflexes, and 
peripheral pulses were normal.  

Pertinent VA records reflect that in April 2000, the veteran 
sought outpatient treatment for continued pain in his hips, 
knees, and ankles.  Physical examination was notable for 
swelling and increased warmth of the right ankle.  The 
veteran's Reiter's syndrome appeared to be active despite the 
veteran's use of Prednisone.  In June 2000, the veteran 
reported that his ankle pain and swelling had improved, but 
he continued to have pain in the hips.  Examination revealed 
fixed changes in the ankles without effusion. 

By a July 2000 rating decision, the RO granted an increased 
rating to 60 percent, effective from March 5, 1998, for 
Reiter's syndrome with chronic genitourinary infection, 
recurrent iritis of the right eye, and arthritis of multiple 
joints.  By the same rating decision, the RO continued to 
deny service connection for a chronic left knee condition 
secondary to in-service trauma.  A supplemental statement of 
the case was issued in July 2000 and in September 2000.

Pertinent VA records reflect that in January 2001, the 
veteran sought outpatient treatment complaining that his left 
eye was hurting and that his vision had worsened.  With 
correction, visual acuity in the right eye was 20/30 with no 
improvement on pinholing, and 20/80 in the left eye with no 
improvement in pinholing. 

Subsequently in January 2001, the veteran again sought 
outpatient treatment for an aching pain in his left eye and 
scratchiness.  Visual acuity was 20/30 in the right eye with 
no improvement on pinholing, and 20/60 in the left eye.  The 
veteran was advised to continue his eye drops.  

In February 2001, the veteran returned to the VA clinic and 
reported that he had no ocular complaints, and stated that 
his left eye felt much better.  A monthly check-up in March 
2001 was also essentially normal.  

In April 2001, the Board again remanded the veteran's claims 
so that additional records could be obtained.  The Board also 
remanded so that the February 2000 examiner could state (1) 
which lower extremity joints were not affected by Reiter's 
syndrome; (2) whether Reiter's syndrome affected the left 
hip; and (3) whether Reiter's syndrome had aggravated the 
primary pes planus noted during the September 1971 service 
examination.

In a June 2001 letter, the RO advised the veteran about the 
Veterans Claims Assistance Act of 2000, and about the types 
of evidence needed to support his claims.

In June 2001, the veteran underwent another VA joints 
examination.  The examiner reviewed the claims file.  The 
veteran said he had been noticing pain in the left hip, and 
thought that the left hip was getting worse.  He also 
described more pain in the left knee.  He apparently had been 
told that hip replacement surgery would not be done until he 
was 50 years old.  He was taking Tylenol by mouth every eight 
hours as needed for chronic pain, as well as eye drops and 
many other medications.  He reported having pain, swelling 
and instability of the left knee.  He had been using a left 
knee brace and short leg braces bilaterally.  He also 
continued to have chronic iritis of both eyes.  He denied any 
genitourinary complaints other than a periodic burning and 
stinging sensation, and said that he was not seeing any 
specialist for urinary complaints.  

The examiner noted that the veteran's joints were essentially 
unchanged since the examination in February 2000.  Since he 
was complaining of more pain in the left hip and the left 
knee, an examination was performed after removal of the left 
knee brace and the short leg braces.  Flexion of the hip was 
to 110 degrees, abduction was to 35 degrees (movement beyond 
which was limited and painful), and functional loss was 
considered moderate.  An x-ray of the left hip revealed 
uniform moderate narrowing of the joint space.  There were 
solid periosteal new bone formation at the superior and 
inferior margins of the femoral head.  The medial acetabulum 
appeared deformed.  Incidentally noted was fluffy new bone 
formation in the superior iliac crest and lateral traumatic 
arthritis of the left hip.  According to the examiner, 
Reiter's syndrome could not be excluded but involvement of 
the hip joints was deemed infrequent.   

The left knee revealed mild swelling but no effusion.  The 
left knee flexed to about 120 degrees and completely extended 
to 0 degrees.  Functional loss due to the pain of the left 
knee was considered mild to moderate.  An x-ray of the left 
knee revealed evidence of mild osteopenia and slight 
narrowing of the femorotibial joint space.  There was mild 
marginal osteophyte formation at the retropatellar joint.  No 
evidence of bony erosion, periosteal new bone formation or 
joint effusion was noted.  The impression was suggested mild 
degenerative joint disease.  

Dorsiflexion of the right ankle was to 5 degrees.  There was 
plantar flexion of the left ankle with severe pes planus 
deformity of the feet and tenderness with significant gait 
difficulties.

The veteran was diagnosed as having Reiter's syndrome, with 
characteristic arthritis of the lower extremities as 
described, and chronic bilateral iritis, secondary to 
Reiter's syndrome.  

The examiner again referred to Dr. Greenfield's textbook 
definition of Reiter's syndrome/Reiter's disease, noting its 
predilection for arthritis of the lower extremities, etc.  In 
the examiner's opinion, the veteran's left hip involvement 
was secondary to Reiter's syndrome.  According to the 
examiner, there was no doubt that the Reiter's syndrome had 
also aggravated the veteran's primary pes planus deformity 
(noted in service), and that the veteran was showing 
characteristic involvement of his feet and ankles secondary 
to Reiter's syndrome.   

In an August 2001 supplemental statement of the case, the RO 
included aggravation of bilateral pes planus as a 
manifestation of the service-connected Reiter's syndrome, and 
confirmed the ratings previously assigned for this 
disability.  The RO also continued to deny service connection 
for residuals of a left knee injury. 


II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
There is no issue as to substantial completeness of the 
veteran's application for service connection for residuals of 
a left knee injury or for an increased rating for Reiter's 
syndrome.  The veteran has been notified as to the criteria 
for service connection and for an increased rating in the 
discussions in the October 1994 rating decision, the 
September 1995 statement of the case, the January 1996 rating 
decision, the February 1996 supplemental statement of the 
case, the October 1997 letter, the July 1998 supplemental 
statement of the case, the July 2000 rating decision, the 
supplemental statements of the case issued July 2000 and 
September 2000, the June 2001 letter, and the August 2001 
supplemental statement of the case.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The claims file includes VA outpatient records and the 
reports of numerous VA examinations.  The RO has notified the 
veteran of the evidence it has received through the 
statements and supplemental statements of the case.  

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  Additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA and its 
implementing regulations in the first instance.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
The requirements of the VCAA having been substantially met, 
there is no possible benefit to be derived from sending the 
case back to the RO for explicit consideration in the first 
instance.  Because the implementing regulations do not 
provide any substantive rights or impose any duties beyond 
those provided in the VCAA, the Board's consideration of them 
in the first instance is not prejudicial to the veteran, and 
the Board may proceed to consider the appeal.

B.  Claim for service connection

In seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2001).  Such a disability is deemed 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

The veteran is presumed to have had a sound left knee on 
entrance into service, and no evidence contradicts that 
presumption (indeed, the September 1971 examination report 
revealed normal lower extremities, other than first degree 
pes planus).  Thus, whether service aggravated a preexisting 
condition of the left knee is not at issue in this case.  See 
38 C.F.R. §§ 3.304(b), 3.306 (2001). 

Service medical records do indicate that the veteran sought 
treatment for an injured left knee in April 1977 (although 
during that visit the veteran stated that he actually first 
hyperextended his knee in November 1976).  Examination 
revealed mild swelling and effusion.  The veteran was found 
to have torn cartilage of the knee and was given a physical 
profile.  He continued to seek treatment through July 1977.  
Approximately a year and a half later (in January 1979), he 
sought treatment for mild edema of the knee, and he was 
assessed as having knee strain.  Yet during periodic 
examinations conducted in November 1981 and February 1982, 
his lower extremities were normal.  Thus, in the course of 
the veteran's eleven years of active duty, he sought 
treatment for left knee complaints several times in less than 
a two year period.  The service medical records do not, then, 
reflect a chronic problem with left knee pain.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran had a chronic left knee condition in service.  38 
C.F.R. § 3.303(b) (2001).

If chronicity of a disease is not shown in service (as in 
this case), service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  Id.

The veteran was separated from active duty in December 1982.  
During his February 1983 VA examination, he did complain of 
bilateral knee pain, and examination revealed mild 
crepitation.  An x-ray of the left knee was normal, although 
he was diagnosed as having knee arthralgia.  However, the 
claims file reflects that the first time the veteran again 
complained of knee symptoms in a clinical setting was during 
his August 1994 VA examination.  Indeed, the first outpatient 
treatment records relating to left knee complaints are dated 
in April 1995, over twelve years after discharge.  This 
paucity of treatment records certainly indicates a lack of 
continuity between any recent left knee symptoms and the 
symptoms of knee pain the veteran experienced during active 
duty.  

Service connection may also be established if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

The veteran himself has asserted that there is a connection 
between his in-service left knee symptoms and his current 
condition.  However, as a layman, he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

During his March 1998 VA examination, the veteran told the 
examiner that he had injured his left knee during a 1972 
football game.  Upon examination, left knee range of motion 
was limited and painful, although no instability was 
appreciated and an x-ray was unremarkable.  Nevertheless, the 
examiner concluded that the veteran's knee "symptoms" could 
have been residuals of his in-service injury or could have 
been due to Reiter's syndrome.  Indeed, the RO (by its August 
2001 supplemental statement of the case) specifically 
included the left knee as one of the manifestations of the 
veteran's service-connected Reiter's syndrome, and these knee 
symptoms are evaluated when determining the appropriate 
disability rating for Reiter's syndrome.  

The rule against pyramiding of benefits mandates that "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
38 C.F.R. § 4.14 (2001); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  There is no evidence that the veteran has 
instability or other left knee symptom which is clearly 
distinguishable from the knee symptoms related to Reiter's 
syndrome.  Thus, even had the March 1998 examiner opined that 
it was at least as likely as not that the veteran's left knee 
condition was due to the in-service injury, it would be 
pyramiding to award additional disability benefits for 
symptoms which have already been service connected. 

In sum, the preponderance of the evidence is against finding 
that a current left knee condition was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001).  When the preponderance of evidence is against a 
claim, it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990)

C.  Claims for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Reiter's syndrome is defined as "a triad of symptoms of 
unknown etiology comprising urethritis ([inflammation of the 
urethra]) conjunctivitis, and arthritis (the dominant 
feature) . . . chiefly affecting young men, and usually 
running a self-limited but relapsing course."  See Tozian v. 
Derwinski, 3 Vet. App. 268 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health 1069 (4th ed. 1987)).

Reiter's syndrome does not have its own diagnostic code, so 
it must be rated by analogy.  Governing regulation provides 
that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2001).  

The RO has assigned Diagnostic Code 5005 (pneumococcic 
arthritis) to the veteran's Reiter's syndrome.  This code is 
to be rated as rheumatoid arthritis (Diagnostic Code 5002).  
It may be rated as an active process or for chronic 
residuals, whichever results in the higher evaluation.  An 
active process requires constitutional symptoms associated 
with active joint involvement and total incapacitation for a 
100 percent rating.  With weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number of prolonged periods, a 60 percent rating is 
appropriate.  A 40 percent rating is appropriate for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.

In this case, the veteran's Reiter's syndrome has been noted 
to be active, so it is appropriate to consider the criteria 
for active disease.  For the period prior to March 5, 1998, 
the RO has evaluated the disease as 40 percent disabling 
under these criteria.  There is no showing at all in the 
records of any of the criteria for a 60 percent evaluation 
prior to March 5, 1998.  The veteran's weight has been 
relatively stable and consistently shown to be above his 
ideal body weight of 207 pounds as noted on a November 1995 
treatment record.  His weight has fluctuated from a low of 
230 pounds (April 1995, November 1996) to a pre-March 1998 
high of 252.6 pounds in August 1992.  His weight in February 
1998 was 242 pounds.  The evidence of record does not show 
that the veteran's Reiter's syndrome caused loss of weight 
prior to March 5, 1998.  Likewise, the veteran's laboratory 
work has not shown him to be anemic.  Accordingly, the 
criteria for a 60 percent rating are not shown prior to March 
5, 1998.

Likewise, from March 5, 1998, the Board does not find 
symptoms equivalent to or approaching the criteria for a 60 
percent rating as an active process.  The veteran's weight 
for this period ranged from 246.8 pounds in April 1998 to no 
lower than 237 pounds in April 1999 and to a high of 270 
pounds (April 2000).  In February 2001, his weight was 254 
pounds.  All these weights are well above the ideal body 
weight according to the veteran's medical records.  Likewise, 
he has not been anemic.  The veteran receives periodic 
follow-up and treatment for the various manifestations of his 
Reiter's syndrome.  It is clearly a chronic disease that 
undergoes periodic worsening of one symptom or another.  
There is no evidence, however, of severely incapacitating 
exacerbations four or more times a year or a lesser number 
over prolonged periods.  However, the RO has recognized the 
persistent and fluctuating nature of the veteran's disability 
by awarding a 60 percent evaluation for the period from March 
5, 1998.

It is also possible to consider rating the various 
manifestations of this disease in another way.  Diagnostic 
Code 5002 provides that, for chronic residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the residuals are to be rated under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2001).

Furthermore, the veteran's iritis and genitourinary symptoms 
are clearly components of his Reiter's syndrome, and they do 
not involve joints, so consideration should be given to 
rating those manifestations separately and combining them.  
As noted above, the rule against pyramiding of benefits 
mandates that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology.  38 C.F.R. § 4.14 (2001).  However, in 
recognizing that a single disease entity may result in 
separate ratable disabilities, the regulations also provide 
that "[e]xcept as otherwise provided in [the] schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any." 38 C.F.R. § 4.25(b) (2001); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) ("The critical 
element is that none of the symptomatology . . . is 
duplicative of or overlapping with the symptomatology of the 
other . . . conditions.").

The RO has assigned the veteran's 40 percent evaluation prior 
to March 5, 1998, and his 60 percent evaluation from March 5, 
1998, under the criteria for active rheumatoid arthritis, 
finding that giving separate disability evaluations for each 
manifestation of the disability is not more advantageous to 
the veteran (see July 2000 rating decision).  The Board must 
now consider whether evaluating these manifestations 
(genitourinary infections, bilateral iritis, aggravation of 
bilateral pes planus, and arthritis of the left knee, left 
hip, and bilateral ankles) separately and combining them will 
accord the veteran a higher evaluation.

1.  Genitourinary infections

A urinary tract infection requiring long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  Where 
there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management, a 30 
percent rating is warranted.  Where the urinary tract 
infection is manifested by poor renal function, the 
disability is to be rated as renal dysfunction.  38 C.F.R. § 
4.115a (2001).

The pertinent medical evidence for the period prior to March 
5, 1998, includes the report of the February 1998 VA 
genitourinary examination.  The veteran complained that his 
urinary tract infections usually occurred when the seasons 
changed, and he would take antibiotics as a result.  There 
was no history of gallbladder or kidney stones, malignancies, 
catheterizations, or hospitalizations for urinary tract 
infections, and the medical evidence for this period does not 
reflect any outpatient treatment visits for genitourinary 
symptoms.  Thus, because there is no evidence that the 
veteran's genitourinary symptoms required long-term drug 
therapy, hospitalizations, or intensive management, a 
compensable rating for this manifestation of Reiter's 
syndrome is not warranted for the period prior to March 5, 
1998.  38 C.F.R. § 4.115a (2001).

The pertinent medical evidence for the period from March 5, 
1998, includes the report of the February 2000 VA 
genitourinary examination.  This time, the veteran said that 
because he used antibiotics intermittently, he could not say 
if he had any urethritis.  He denied having any discharge or 
recent episodes of urinary infections.  While there was some 
hesitancy and frequency of urination at times as well as a 
stinging sensation, he reported that his urinary stream was 
good.  He had not undergone any hospitalizations or surgery 
related to his urinary system.  Examination was essentially 
normal.  During his June 2001 VA joints examination, the 
veteran again denied any genitourinary complaints other than 
a periodic burning/stinging sensation, and said that he was 
not seeing a urologist.  Once again, because there is no 
evidence that the veteran's genitourinary symptoms has 
required long-term drug therapy, hospitalizations, or 
intensive management, a compensable rating for this 
manifestation of Reiter's syndrome is not warranted for the 
period from March 5, 1998.  38 C.F.R. § 4.115a (2001). 

2.  Bilateral iritis

Iritis, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimal rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6003 (2001). 

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2001).

For the period prior to March 5, 1998, the preponderance of 
the evidence is against awarding a rating based on impairment 
of visual acuity or field loss.  At his July 1994 VA visual 
examination, the veteran reported light sensitivity and pain 
in and around his eyes (greater in the left).  Corrected 
vision was 20/20 in both eyes.  During a November 1995 
outpatient visit, he complained of constant eye irritation, 
and he reported a flare-up of right-eye iritis during an 
August 1997 outpatient visit.  At his February 1998 VA eye 
examination, he reported having chronic inflammation with 
four to five exacerbations per year.  Visual acuity was 20/20 
near and 20/20 far in the right eye, and 20/40 near and 20/40 
far in the left eye.  This evidence simply does not reflect 
the level of visual acuity loss or field of vision loss that 
would merit a compensable rating for the period prior to 
March 5, 1998.  38 C.F.R. § 4.84a, Diagnostic Code 6003, 
6078, 6079 (2001).  However, the veteran's iritis is active, 
and a 10 percent rating for the active condition is 
warranted.

For the period from March 5, 1998, the Board again finds that 
the minimum 10 percent disability rating is not warranted for 
impaired visual acuity or field of vision loss.  The 
pertinent medical evidence reflects that during one January 
2001 outpatient visit, his corrected vision was 20/30 in the 
right eye and 20/80 in the left eye.  A subsequent visit 
revealed visual acuity of 20/30 in the right eye and 20/60 in 
the left eye.  By February 2001, the veteran reported that he 
had no ocular complaints, and a check-up the next month was 
essentially normal.  Thus, this evidence does not reflect the 
level of visual acuity loss or field of vision loss that 
would merit a compensable rating for the period from March 5, 
1998.  38 C.F.R. § 4.84a, Diagnostic Code 6003, 6078, 6079 
(2001).  However, the condition remains active, and the 
minimum 10 percent rating is to be applied.


3.  Aggravation of pes planus

Flatfoot, acquired, is rated 0 percent if mild, with symptoms 
relieved by built-up shoe or arch support.  It is rated 10 
percent if moderate, with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, pain 
on manipulation and use of the feet, bilateral or unilateral.  
It is rated 20 percent if unilaterally and 30 percent if 
bilaterally severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  It is rated 30 or 50 percent, 
respectively, for unilateral or bilateral pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2001).

In this case, the veteran has not used a built-up shoe or 
arch support.  Range of motion of his toes during the August 
1994 examination was normal bilaterally.  While the veteran 
has complained of pain on examination, there is no evidence 
suggesting inward bowing of the Achilles tendon.  However, 
the pes planus of both feet was described by the examiner as 
being "severe."  The VA examination in February 2000 also 
revealed "severe" pes planus deformity bilaterally, with a 
hallux vagus deformity of the great toes and severe 
tenderness of the plantar aspect of the feet.  Indeed, 
ambulation was deemed to be "extremely difficult" due to 
the veteran's feet problems and ankle fusion.  Severe pes 
planus deformity and tenderness (with significant gait 
difficulties) was again noted during the June 2001 
examination.  

This evidence indicates that the veteran's bilateral pes 
planus has been bilaterally severe for both periods, and 
therefore merits a 30 percent rating for both the periods 
before and from March 5, 1998.  The evidence does not suggest 
the marked pronation, extreme tenderness of plantar surfaces, 
marked inward displacement or spasm of the tendo Achilles on 
manipulation which would warranted a 50 percent rating under 
Diagnostic Code 5276.

It must be remembered that the veteran had a pre-existing 
bilateral pes planus condition (as noted on his September 
1971 entrance examination).  When aggravation of a 
nonservice-connected condition is the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Yet the pes 
planus noted on the entrance examination was only first 
degree in severity, and the severity of the veteran's 
subsequent disability clearly reflects a marked aggravation 
of the underlying condition, therefore meriting a 30 percent 
rating, and no greater, under Diagnostic Code 5276, for both 
the periods prior to and from March 5, 1998. 

4.  Left hip, left knee, and bilateral ankles 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  The hip, the knee, and 
the ankles are considered major joints.  38 C.F.R. § 4.45 
(2001).

a.  Left hip

Standard range of motion of the hip is flexion to 125 degrees 
and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).  

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2001).  

Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating.  Where flexion is limited to 30 degrees, a 20 
percent rating is assigned, and a 30 percent rating is 
assigned where flexion is limited to 20 degrees.  A 40 
percent rating is assigned where flexion is limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001).

Where thigh rotation is so limited that a veteran cannot 
"toe-out" more than 15 degrees, a 10 percent rating is 
assigned for the affected leg.  A 10 percent rating is also 
assigned where abduction is so limited that a veteran cannot 
cross his/her legs.  A 20 percent rating is warranted where 
abduction is so limited that motion is lost beyond 10 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001).

The Board will first consider the veteran's left hip symptoms 
for the period prior to March 5, 1998.  During the August 
1994 VA examination, the left hip appeared normal and there 
was no loose motion or instability.  Flexion was to 60 
degrees and abduction was to 45 degrees.  An x-ray revealed 
moderate degenerative changes.  The veteran sought outpatient 
treatment for complaints of left hip pain in April 995, and 
an examination revealed decreased internal and external 
rotation at 90 degrees of flexion (with tenderness at the 
extreme ranges of motion).  At a February 1997 outpatient 
visit, the veteran again reported having hip pain, which was 
apparently confirmed on examination.

The ranges of hip flexion and abduction displayed by the 
veteran during this period do not merit a compensable rating 
under Diagnostic Codes 5251, 5252, or 5253.  However, ratings 
based on limitation of motion alone must also consider pain, 
fatigue, incoordination, and the effect of repetitive motion 
on the level of disability.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).  Yet while the 
veteran reported hip pain during this period, he was still 
able to exhibit hip flexion to 60 degrees and hip abduction 
to 45 degrees on objective examination.  Thus, assuming pain 
was limiting his range of motion, it would still be far below 
the level of compensable disability under Diagnostic Codes 
5251, 5252, or 5253. Nevertheless, because the veteran's hip 
limitation of motion for this period is not compensable under 
the applicable rating criteria, he is entitled to a 10 
percent rating under Diagnostic Code 5002, because his motion 
is limited and the hip is a major joint.  See 38 C.F.R. 
§ 4.45(f).

At his VA examination on March 5, 1998, the veteran ambulated 
with a significant limp.  Flexion of the left hip beyond 110 
degrees was very painful, as was abduction beyond 30 degrees.  
An x-ray confirmed severe orthopedic changes of the left hip.  
The veteran reported at his February 2000 VA examination that 
he had "on and off" pain of the hips.  Flexion of the hip 
was to 110 degrees, while abduction beyond 35 degrees was 
limited and painful.  Functional loss due to left hip pain 
was deemed to be moderate.  The veteran continued to seek 
outpatient treatment for left hip pain in April and June of 
2000.  At his June 2001 VA examination, flexion of the hip 
was to 110 degrees, while abduction beyond 35 degrees was 
limited and painful.  Functional loss was again deemed to be 
moderate. 

Once again this evidence reflects that the veteran is not 
entitled to a compensable rating for his left hip symptoms of 
Reiter's syndrome, for the period from March 5, 1998, under 
Diagnostic Codes 5251, 5252, or 5253.  While the veteran 
continued to report pain during this period, he was actually 
able to flex and abduct his hip to a much greater extent than 
displayed prior to March 5, 1998, and therefore compensation 
based on the factors set out in DeLuca is not warranted.  
Nevertheless, because the veteran's hip limitation of motion 
for this period remained noncompensable under the applicable 
rating criteria, he remains entitled to a 10 percent rating 
for limitation of motion of a major joint under Diagnostic 
Code 5002 for the period from March 5, 1998. 

b.  Left knee

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).  

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The veteran is not entitled to a compensable rating for his 
left knee symptoms for the period prior to March 5, 1998, 
under either Diagnostic Code 5260 or 5261.  During the August 
1994 VA examination, the knee appeared normal on x-ray and 
exhibited full range of motion.  There was no swelling, 
deformity, subluxation, lateral instability, or loose motion.  
The veteran reported having left knee pain during an 
outpatient visit in April 1995, during which the examiner 
found crepitus and tenderness but no effusion.  During a 
November 1995 outpatient visit, the veteran was wearing a 
left knee brace, but strength in the lower extremities was 
diffusely 4+/5.  In November 1996, he reported left knee pain 
and examination revealed decreased range of motion (although 
no details were provided).  The veteran reported that he 
needed a new knee support in January 1997.  In February 1997, 
he said he had had swelling of his left knee but examination 
revealed no increased warmth or effusion (the results were 
the same during an October 1997 outpatient visit).

While the veteran reported knee pain during this period, he 
was able to exhibit full range of motion at the 1994 
examination.  Thus, assuming pain was limiting his range of 
motion, it would still be far below the level of compensable 
disability under Diagnostic Codes 5260 or 5261.  No 
examination or outpatient report prior to March 5, 1998, 
contains a notation of satisfactory evidence of painful 
motion, swelling, or muscle spasm.  See Diagnostic Code 5002.  
Accordingly, there is no basis for the award of a 10 percent 
rating for a major joint affected by noncompensable 
limitation of motion.

At his VA examination on March 5, 1998, the veteran's left 
knee displayed flexion to 80 degrees and extension to 0 
degrees, although movement was considered very painful.  No 
instability was appreciated.  An x-ray of the knee was again 
normal.  The veteran appeared for his February 2000 VA 
examination wearing a knee brace, which was removed.  The 
knee flexed to 120 degrees and extended completely to 0 
degrees.  Instability was described, but no crepitus was 
noted.  An x-ray of the knee revealed arthritic changes with 
narrow joint space.   During the June 2001 examination, the 
veteran again had to remove a left knee brace.  The knee 
flexed to about 120 degrees and completely extended to 0 
degrees.  Functional loss due to pain was considered mild to 
moderate.  The x-ray again suggested mild degenerative joint 
disease.  

This evidence again reflects that the veteran is not entitled 
to a compensable rating for his left knee symptoms of 
Reiter's syndrome for the period from March 5, 1998, under 
either Diagnostic Code 5260 or 5261.  While the veteran 
continued to report knee pain during this period, he was able 
to exhibit significant range of motion at the 1998, 1999, and 
2001 examinations.  Thus, assuming pain was limiting his 
range of motion, it would still be far below the level of 
compensable disability under Diagnostic Codes 5260 or 5261.  
However, the knee is a major joint, and its motion is 
limited, so a 10 percent rating for a major joint affected by 
limitation of motion is appropriate under Diagnostic Code 
5002 for this period. 

A claimant who is evaluated for instability of the knee and 
has limitation of motion, as is the case here, may be 
assigned separate ratings under Diagnostic Code 5257 (for 
recurrent subluxation and instability) and Diagnostic Code 
5002 (for arthritis).  See VAOPGCPREC 23-97 and 9-98.  
However, although the veteran subjectively reported having 
instability, no instability or subluxation was found during 
the March 1998 VA examination, nor were such symptoms noted 
during his subsequent VA examinations.  Thus, a separate 
rating under Diagnostic Code 5257 is not warranted for the 
period from March 5, 1998. 

c.  Bilateral ankles

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; and a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2001).  Ankylosis of the ankle warrants a 20 
percent evaluation if the ankle is fixed in plantar flexion 
at an angle of less than 30 degrees; ankylosis of the ankle 
warrants a 30 percent evaluation if the ankle is fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees; and a 40 percent evaluation requires that the ankle 
be fixed in plantar flexion at an angle of more than 40 
degrees, or in dorsiflexion at an angle of more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).

The Board will first consider the veteran's bilateral ankle 
symptoms for the period prior to March 5, 1998.  VA 
examination in August 1994 revealed plantar flexion of the 
right ankle to 0 degrees and dorsiflexion to 5 degrees.  
During a March 1996 outpatient visit, the right ankle was 
noted to be nearly fused, and it appeared almost fixed during 
a November 1996 outpatient visit (displaying extremely 
decreased range of motion).  By late fall of 1997 and early 
1998, his ankle condition had appeared to have improved with 
medication.  Nevertheless, the record reflects that for the 
period prior to March 5, 1998, the veteran's right ankle 
symptoms merited a 20 percent rating under Diagnostic Code 
5271.  As there was no actual ankylosis (the right ankle was 
described as appearing nearly fused and almost fixed), a 
rating under Diagnostic Code 5270 is not warranted.  The left 
ankle symptoms, such as they were for this time period, do 
not warrant a compensable rating under either Diagnostic Code 
5270 or 5271.  

At the time of the VA examination on March 5, 1998, the 
veteran's right ankle joint was fused, without any movement.  
He had approximately five degrees of dorsiflexion and plantar 
flexion of the left ankle.  The same results were noted 
during the February 2000 VA examination.  

The criteria for rating ankylosis provide for a 20 percent 
rating if the ankle is ankylosed in plantar flexion less than 
30 degrees.  A 30 percent rating would require either 
ankylosis in plantar flexion between 30 and 40 degrees, or 
ankylosis in dorsiflexion between 0 and 10 degrees.  On the 
February 2000 VA examination, the examiner stated that the 
right ankle was fused, with no movement, but he did not state 
whether it was ankylosed in plantar flexion or dorsiflexion.  
However, on VA examination in June 2001, the same examiner 
stated that the right ankle was "as before", with 
dorsiflexion of five degrees.  The Board takes this to mean 
that the veteran's right ankle was ankylosed in dorsiflexion 
of five degrees, and that the criteria for a 30 percent 
rating under Diagnostic Code 5270 were met.

The veteran's left ankle is not ankylosed, but it does have 
marked limitation of motion.  Accordingly, the criteria for a 
20 percent rating under Diagnostic Code 5271 for the left 
ankle are met from March 5, 1998. 

D.  Application of combined ratings and the "bilateral 
factor"

Combining service-connected ratings is not a matter of simple 
addition.  Rather, the computations for converting the 
various ratings for service-connected conditions are subject 
to the provisions of the Combined Ratings Table, the use of 
which is described in detail in 38 C.F.R. § 4.25 (2001).  
Moreover, when a partial disability results from disease or 
injury of both legs or of paired skeletal muscles, the 
ratings for the disabilities of the right and left sides will 
be combined as usual, and 10 percent of this value will be 
added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  This 
"bilateral factor" will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26 (2001).  The 
"bilateral factor" is not applicable unless there is 
partial disability of compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.  38 C.F.R. § 4.26(c) 
(2001).

However, where the rating schedule specifically provides a 
rating for a condition as "bilateral," as is the veteran's 
bilateral pes planus, the bilateral factor is, by definition, 
incorporated into that rating.  Accordingly, in order to 
determine the combined rating, the bilateral factor should 
not be applied to the bilateral pes planus, and that rating 
should not be combined when determining the bilateral factor.

For the period prior to March 5, 1998, the service-connected 
Reiter's syndrome manifestations consisted of genitourinary 
infections (rated as noncompensable), bilateral iritis (rated 
10 percent), aggravation of bilateral pes planus (rated 30 
percent), arthritis of the left hip (rated 10 percent), 
arthritis of the left knee (rated noncompensable), arthritis 
of the right ankle (rated 20 percent), and arthritis of the 
left ankle (rated noncompensable).  The separate ratings of 
the left hip (10), left knee (0), right ankle (20), and left 
ankle (0) are combined to calculate the bilateral factor.  
Under the combined ratings table, 20 combines with 10 to 
produce 28.  The bilateral factor of 2.8 is added to that to 
produce 30.8, rounded to 31.  This combined rating of 31 is 
combined with the bilateral pes planus rating (30) to produce 
52, which is finally combined with the iritis rating of 10 
percent to produce 57.  This combined rating of 57 would be 
converted to the nearest degree divisible by 10 if Reiter's 
syndrome were the veteran's only compensable service 
connected disability.  However, it is not, and the Board does 
not calculate the veteran's overall combined disability 
rating.  It is sufficient to note that rating the component 
residuals of the veteran's Reiter's syndrome separately and 
combining them yields a higher disability evaluation than 
does an evaluation of the disease as an active process under 
Diagnostic Code 5002.  

For the period from March 5, 1998, the service-connected 
Reiter's syndrome disability has consisted of genitourinary 
infections (rated noncompensable), bilateral iritis (rated 10 
percent), aggravation of bilateral pes planus (rated 30 
percent), arthritis of the left hip (rated 10 percent), 
arthritis of the left knee (rated 10 percent), ankylosis of 
the right ankle (rated 30 percent), and arthritis of the left 
ankle (rated 20 percent).  The ratings for left hip (10), 
left knee (10), right ankle (30), and left ankle (20) are 
combined to 55, to which is added the bilateral factor of 
5.5, for a total of 60.5, rounded to 61.  This combines with 
30 for bilateral pes planus and 10 for iritis for a combined 
rating of 76 percent.  Clearly, this yields a higher 
evaluation than evaluating the active disease, and it is the 
rating to be applied.



ORDER

Entitlement to service connection for residuals of a left 
knee injury, claimed as separate from left knee 
manifestations of service-connected Reiter's syndrome, is 
denied.

Subject to the criteria governing payment of monetary 
benefits, the veteran is granted, prior to March 5, 1998, 
disability evaluations of zero percent for genitourinary 
manifestations, 10 percent for iritis manifestations, 30 
percent for aggravated bilateral pes planus, 10 percent for 
left hip manifestations, zero percent for left knee 
manifestations, 20 percent for right ankle manifestations, 
and zero percent for left ankle manifestations of his 
service-connected Reiter's syndrome, to be combined and to 
have the bilateral factor applied to the combination of left 
hip and right ankle disabilities.

Subject to the criteria governing payment of monetary 
benefits, the veteran is granted, from March 5, 1998, 
disability evaluations of zero percent for genitourinary 
manifestations, 10 percent for iritis manifestations, 30 
percent for aggravated bilateral pes planus, 10 percent for 
left hip manifestations, 10 percent for left knee 
manifestations, 30 percent for right ankle manifestations, 
and 20 percent for left ankle manifestations for his service-
connected Reiter's syndrome, to be combined and to have the 
bilateral factor applied to the combination of left hip, left 
knee, right ankle, and left ankle disabilities.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

